Citation Nr: 1200306	
Decision Date: 01/05/12    Archive Date: 01/13/12

DOCKET NO.  08-31 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of the right knee.

2.  Entitlement to service connection for osteoarthritis of the left knee.

3.  Entitlement to an increased evaluation for fracture, distal radius and navicular bone with retained metallic bodies, left wrist, currently evaluated as 10 percent disabling.

4.  Entitlement to a compensable evaluation for maxillary sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Davitian, Davitian


INTRODUCTION

The Veteran served on active duty from January 1960 to April 1980.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that denied the increased evaluations on appeal.  It is also on appeal from an October 2008 rating decision that denied the service connection claims on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record indicates that this claim requires additional development.  

In a November 2008 Notice of Disagreement with the October 2008 rating decision, the Veteran stated that he received treatment at the VA Medical Center (VAMC) in Muskogee.  He specifically requested that the RO obtain the records.  The claims file includes no evidence that the RO attempted to obtain the treatment records.  An April 2009 statement of the case addressing the service connection issues does not refer to the records, or identify any attempts to obtain them.  In fact, the claims file contains no VA treatment records dated after September 2008, more than three years ago.  

VA has a duty to assist the appellant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2) (2011).  There are also heightened obligations to assure that the record is complete with respect to Federal Government records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  VA treatment records are deemed to be constructively of record in proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

In addition, the Veteran's assertions that he incurred right and left knee osteoarthritis as a result of active duty make it clear that he contends that his pain and symptoms began during service and have continued since separation.  The Veteran's service treatment records do not include the report of a separation medical examination or a separation report of medical history, making his own testimony on this point more relevant.  In this regard, as a general matter lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran informed his Congressman in November 2008 correspondence that a VA physician had told him that walking on concrete [as a parachute rigger] during active duty affected his knees.  The Veterans Claims Assistance Act of 2000 requires that VA assist a claimant by providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2011).  In addition, credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation constitutes evidence that "indicates" that a current disability "may be associated" with military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, in this case the Veteran's contentions warrant a VA examination to determine whether the claimed knee disabilities are related to service. 

The most recent examination for the Veteran's increased evaluation claims occurred in February 2008, nearly four years ago.  VA treatment records dated in April and August 2008 show continued complaints pertaining to the left wrist and sinuses, respectively.  As noted above, VA failed to obtain subsequent treatment records that might include evidence relevant to the proper adjudication of the Veteran's service-connected left wrist disability and sinusitis.  

Due to the passage of time, and the evidence in the incomplete VA treatment records that the Veteran's left wrist and sinusitis symptoms continued after the 2008 VA examination, the Board finds that additional development is warranted to determine the current nature, extent, severity and manifestations of his service-connected left wrist disability and sinusitis.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new evaluation after a two year period between the last VA examination and the Veteran's contention that his disability has increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  VA is required to afford the Veteran a contemporaneous VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer, 10 Vet. App. at 403 ; see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186  (1995).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file copies of all of the Veteran's treatment records from the Muskogee VAMC dated from September 1, 2008, and any other treatment records for the Veteran, from any other VA facility, that are not already in the claims file.  

2.  Following completion of the above requested action, schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any disability of the right knee and left knee that may be present.  The claims file must be made available to the examiner.

Following a review of the relevant medical evidence in the claims file, the medical history, the Veteran's contentions, and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current osteoarthritis of the right knee or left knee is causally related to the Veteran's active duty.  The examiner is requested to provide a rationale for any opinion expressed.

3.  Following completion of the action requested in paragraph "1." above, schedule the Veteran for an examination by an appropriate VA examiner to determine the nature and current level of severity of the Veteran's service-connected left wrist disability.  The claims file must be made available to the examiner.  The examination should comply with AMIE protocols for the appropriate examination.  A complete rationale for all opinions expressed must be provided.  

4.  Following completion of the action requested in paragraph "1." above, schedule the Veteran for an examination by an appropriate VA examiner to determine the nature and current level of severity of the Veteran's service-connected sinusitis.  The claims file must be made available to the examiner.  The examination should comply with AMIE protocols for the appropriate examination.  A complete rationale for all opinions expressed must be provided.  

5.  Then, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


